DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation – Abbreviations
For the purposes of examination under prior art, the abbreviation “NMP” is understood to refer to N-methyl-2-pyrrolidinone, which is a known solvent. See the instant specification on page 34 lines 15-20. The abbreviation “DMSO” refers to dimethyl sulfoxide, and is also a well-known solvent.

Claim Interpretation – Issues Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 2 recites the term “step” and is being interpreted under 35 U.S.C. 112(f). The claim is drawn to a step of setting the polymer microparticle suspension. The instant specification indicates that setting can be conducted with heat, as of the instant specification on the paragraph bridging pages 6-7. For the purposes of examination under prior art, a heating step is understood to read on the requirements of claim 1.

Claim Interpretation
Claim 5 is understood to recite that a) the second plasticizer must not be polyethylene glycol; and b) the first plasticizer must not be polyethylene glycol if the plasticizer is in the liquid carrier. However, claim 5 does not exclude the first plasticizer from being polyethylene glycol if the polyethylene glycol is in the polymer microparticles rather than the carrier. Claims 10 and 15 are interpreted similarly.

Claim Rejections - 35 USC § 112(d) – Failure to Limit Parent Claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 recites that the scaffold material comprises natural polymers and/or non-polymer particles. However, claim 13 depends upon claim 12, and claim 12 requires all of the limitations of claim 3. Claim 3 requires that the scaffold material comprises natural polymers and/or non-polymer particles. As claim 12 requires all of the limitations of claim 3, claim 12 thereby requires that the scaffold material comprises natural polymers and/or non-polymer particles. As such, the additional limitations of claim 13 appear to be drawn to limitations already recited by claim 12, upon which claim 13 depends. As such, claim 13 appears to fail to further limit claim 12.
For the purposes of examination under prior art, claims 12 and 13 will be examined as if they have the same scope.

Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quirk et al. (WO 2015/019109 A1).
Quirk et al. (hereafter referred to as Quirk) is drawn to an injectable agent delivery system comprising discrete particles and a scaffold material, as of Quirk, title and abstract.
As to claim 1, Quirk teaches the following, as of page 28, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image1.png
    592
    1484
    media_image1.png
    Greyscale

As to claim 1, Quirk indicates that ethanol is a plasticizer on page 8 lines 1-2. Quirk teaches that PEG is a plasticizer on page 7 lines 30-35. As such, this method appears to anticipate the claimed method as it includes PLGA particles, a first plasticizer which is ethanol, and a second plasticizer which is PEG
As to claim 2, as best understood by the examiner, the above-process is understood to set into a scaffold, at least in view of the placement in the oven.
As to claim 7, the composition made by the above-reproduced method is understood to read on the composition required by instant claim 7.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 24 March 2016, which is the filing date of foreign priority application GB1605122. Quirk was published on 12 February 2015. This is over a year earlier than the earliest effective filing date of the instant application. As such, Quirk is prior art under AIA  35 U.S.C. 102(a)(1). As Quirk was published over a year prior to the effective filing date of the instant application, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) and 102(b)(1)(B) do not appear to be applicable.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirk et al. (WO 2015/019109 A1).
Quirk et al. (hereafter referred to as Quirk) is drawn to an injectable agent delivery system comprising discrete particles and a scaffold material, as of Quirk, title and abstract.
As to claim 1, Quirk teaches the following, as of page 28, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image2.png
    592
    1484
    media_image2.png
    Greyscale

As to claim 1, Quirk indicates that ethanol is a plasticizer on page 8 lines 1-2.
As to claim 1, for the purposes of this rejection, the examiner assumes that, purely en arguendo and with regard to this ground of rejection only, the PEG in the above example does not read on the second plasticizer because it is part of the PLGA particle rather than a plasticizer that is separate from the particle. However, elsewhere in the document, Quirk teaches PEG or polypropylene glycol as a plasticizer, as of Quirk, page 7, bottom paragraph. It would have been prima facie obvious for the skilled artisan to have added PEG or polypropylene glycol as a plasticizer in addition to the ethanol in the above example that is already a plasticizer, as of Quirk, page 8, first two lines. Combining prior art elements (e.g. ethanol and PEG or polypropylene glycol) according to known methods to yield predictable results (action as a plasticizer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Also see MPEP 2144.06(I).
As to claim 1, Quirk is not anticipatory because Quirk does not teach a single embodiment comprising both the first and second plasticizers together. Nevertheless, Quirk teaches multiple plasticizers, and the skilled artisan would have been motivated to have chosen multiple plasticizers from the list provided by Quirk on page 7 line 31 to page 8 line 2. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Also see MPEP 2123.
As to claim 2, as best understood by the examiner, the above-process is understood to set into a scaffold, at least in view of the placement in the oven.
As to claim 3, while Quirk teaches PLGA particles in the above embodiment, Quirk teaches natural polymer particles as alternatives to PLGA as of page 15, lines 10-30. Natural polymers taught by Quirk include silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. 
As to claim 4, the examiner notes Quirk, page 10, relevant text reproduced below.

    PNG
    media_image3.png
    537
    1273
    media_image3.png
    Greyscale

The examiner best understands this text as teaching a PLGA-PEG block copolymer or blend on the second paragraph reproduced above, but teaching a PLGA particle in the absence of PEG in the first paragraph reproduced above. As such, particles that are substantially free of PEG appear to have been taught by Quirk.
As to claim 5, the examiner notes that the above-indicated embodiment comprises PEG. Nevertheless, Quirk teaches alternatives to PEG such as poly(propylene glycol), as of Quirk, page 7 line 33. Had poly(propylene glycol) been replaced for PEG, the resultant method and product would have been free of PEG as a plasticizer in the carrier.
As to claim 6, Quirk teaches loading and administration of various cell types, including liver and kidney cells, as of Quirk, page 37, claim 16 of Quirk. These are understood to be viable cells.
As to the required scaffold of claim 7, Quirk teaches a scaffold material, as of the abstract of Quirk.
As to the required polymer microparticles of claim 7, Quirk teaches discrete particles in the abstract. Said particles appear to be sized from about 1 µm to about 3000 µm, as of Quirk, page 18 lines 7-17, and as such are understood to be microparticles. The discrete particles may be polymer particles as of Quirk, page 12 line 10.
As to the required liquid carrier of claim 7, Quirk teaches carriers including various aqueous buffers such as Hank’s Buffered Salt Solution, as of Quirk, page 7 lines 17-22
As to the required plasticizer of claim 7, Quirk teaches that the carrier may comprise one or more plasticizers, as of Quirk, page 7 line 31 to page 8 line 2. This list of plasticizers includes both PEG and ethanol. As such, the first plasticize may be PEG and the second plasticizer may be ethanol. These plasticizers are different from each other.
As to claim 8, while Quirk teaches PLGA particles in the above embodiment, Quirk teaches natural polymer particles as alternatives to PLGA as of page 15, lines 10-30. Natural polymers taught by Quirk include silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. As such, claim 8 is rejected for essentially the same reason that claim 3 is rejected.
As to claim 9, Quirk teaches that the particles may comprise poly(lactic acid), poly(glycolic acid), and/or poly(lactic-co-glycolic acid), as of Quirk, page 15, lines 31-35. Also see the above rejection of claim 4.
As to claim 10, Quirk, Example 4, appears to teach triethyl citrate and/or NMP (N-methyl pyrrolidone) as plasticizers, as of Quirk, Example 4, pages 29-30. As such, in this composition, the plasticizer does not appear to include PEG. Also see the above rejection of claim 5.
As to claim 11, Quirk teaches various cells, including liver and kidney cells, as of Quirk, page 37, claim 16 of Quirk. These are understood to be viable cells. Also see the above rejection of claim 6.
As to claim 12, this claim is drawn to a method of delivering an agent to a subject. Quirk teaches delivering an agent, as of Quirk, abstract. Said agent may be a therapeutic, prophylactic, or diagnostic agent, as of Quirk, page 4 line 34 throughout the entirety of page 5. Quirk teaches the following method, as of page 42, claim 49 of Quirk, reproduced below.

A method of delivering an agent to a subject comprising:
(a) providing an injectable scaffold material, wherein the agent is located within discrete particles within the scaffold material;
(b) administering the scaffold material to a subject;
(c) allowing the scaffold material to solidify/self-assemble in the subject to form a scaffold;
(d) allowing the agent contained within the scaffold material to be released into the subject at the site of administration.

As such, Quirk appears to teach all of the steps required by the instantly claimed method. The skilled artisan would have been motivated to have used discrete particles comprising a natural polymer in view of Quirk’s teaching of silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. 
As to claim 13, Quirk teaches natural polymers, as of page 15 lines 25-30.
As to claim 14, Quirk teaches that the particles may comprise silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. The particles taught in this paragraph do not appear to include polyethylene glycol (PEG). As such, Quirk teaches particles that do not comprise PEG. Also see the above rejection of claim 4.
As to claim 15, Quirk, Example 4, appears to teach triethyl citrate and/or NMP (N-methyl pyrrolidone) as plasticizers, as of Quirk, Example 4, pages 29-30. As such, in this composition, the plasticizer does not appear to include PEG. Also see the above rejection of claim 5.
As to claim 16, Quirk teaches various cells, including liver and kidney cells, as of Quirk, page 37, claim 16 of Quirk. These are understood to be viable cells. Also see the above rejection of claim 6.
As to claim 17, Quirk teaches a kit, as of Quirk, page 21 lines 21-27. Quirk teaches a scaffold, polymer microparticles, and a carrier solution, as explained in the rejection of claims 1 and 7 above. Quirk teaches ethanol as a plasticizer, as of Quirk, page 8 line 1. Quirk teaches NMP as a plasticizer, as of Quirk, page 30, lines 1-2. It would have been prima facie obvious for the skilled artisan to have combined these ingredients to have acted as plasticizers. Combining prior art elements (ethanol and NMP) according to known methods to yield predictable results (action as a plasticizer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 18, Quirk teaches silk, elastin, chitin, fibrin, fibrinogen, polysaccharides (including pectins), alginates, collagen, peptides, polypeptides or proteins, as of Quirk, page 15, lines 27-29. See the above rejection of claim 3.
As to claim 19, Quirk teaches that the particles may comprise poly(lactic acid), poly(glycolic acid), and/or poly(lactic-co-glycolic acid), as of Quirk, page 15, lines 31-35. The particles taught in this paragraph do not appear to include polyethylene glycol (PEG). As such, Quirk teaches particles that do not comprise PEG. Additionally and/or in the alternative, Quirk, Example 4, appears to teach triethyl citrate and/or NMP (N-methyl pyrrolidone) as plasticizers, as of Quirk, Example 4, pages 29-30. As such, in this composition, the plasticizer does not appear to include PEG.
As to claim 20, Quirk teaches various cells, including liver and kidney cells, as of Quirk, page 37, claim 16 of Quirk. These are understood to be viable cells.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 24 March 2016, which is the filing date of foreign priority application GB1605122. Quirk was published on 12 February 2015. This is over a year earlier than the earliest effective filing date of the instant application. As such, Quirk is prior art under AIA  35 U.S.C. 102(a)(1). As Quirk was published over a year prior to the effective filing date of the instant application, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) and 102(b)(1)(B) do not appear to be applicable.


Additional Cited Prior Art
As additional relevant prior art, the examiner cites Quatchi et al. (Acta Biomaterialia 10 (2014) 5090–5098). Quatchi et al. (hereafter referred to as Quatchi) is drawn to injectable, porous, PLGA microspheres that form scaffolds, as of Quatchi, page 5090, title and abstract. Quatchi teaches ethanol, as of Quatchi, page 5091, left column. Quatchi does not appear to be anticipatory because there does not appear to be a component in Quatchi that reads on the second plasticizer.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612